Citation Nr: 0408256	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
limitation of motion of the dorsal spine. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The Board notes that the veteran requested a Travel Board 
hearing in August 2002.  He was notified of the date, time, 
and location of that hearing by a VA letter dated in August 
2003.  In an August 2003 statement, the veteran stated that 
he would not attend the hearing that had been scheduled.  He 
stated that he had previously attended a hearing and was 
unable to attend his Travel Board hearing.  In a September 
2003 statement from the veteran's representative, it was 
noted that the veteran wished to cancel his Travel Board 
hearing.  He instructed VA to reviewed the results of his 
October 2002 RO hearing and review the medical evidence of 
record.   

The veteran's claim of entitlement to a rating in excess of 
20 percent for limitation of motion of the dorsal spine is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's bilateral pes planus is not shown to be severe 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a June 2001 letter, prior to the adjudication of the 
veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment records have been received and the 
veteran was provided with a VA examination. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the October 2002 personal hearing; private 
treatment reports; and the VA examination report.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 10 percent disability 
rating for bilateral pes planus under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  He contends 
that his disability is more disabling than currently 
evaluated and has appealed for an increased rating.

Pursuant to the provisions of Diagnostic Code 5276, a 10 
percent disability rating is assigned for moderate unilateral 
or bilateral pes planus with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achilles, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assigned for severe bilateral pes planus that shows 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, with characteristic callosities.  
Finally, a 50 percent evaluation, is warranted for pronounced 
bilateral pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.  See 38 C.F.R § 4.71a (2003).  

At his September 2001 VA examination, the veteran exhibited 
good strength in his right foot.  The left foot showed 
dorsiflexors of 3+/5.  No skin breakdown was observed and 
position and light touch were intact.  X-rays revealed pes 
planus deformities, diffuse degenerative changes, and 
calcaneal spurs.  

At his October 2002 personal hearing, the veteran asserted 
that he had flat feet for several years.  He stated that his 
feet did not seem to hinder his walking too much.  He did 
indicate that if he did not wear a good shoe, he had some 
foot pain and difficulty walking.  He also reported that his 
feet swelled at times, and that the bottoms of his feet were 
sensitive to touch.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's bilateral 
pes planus.  The objective medical evidence of record has not 
demonstrated that the veteran's feet have been manifested by 
marked deformity, pain on manipulation or use, or objective 
evidence of swelling on use with characteristic callosities.  

While the veteran reported that he had swelling at times due 
to his flat feet, he could not report how frequently the 
swelling occurred.  In addition, he indicated that his feet 
were sensitive to touch and that the bottoms of his feet hurt 
when pressed.  However, there is no objective evidence that 
his feet demonstrated pain on manipulation.  Moreover, while 
the September 2001 X-rays showed pes planus deformities, 
degenerative changes, and calcaneal spurs, the objective 
medical evidence does not show marked deformity or 
characteristic callosities.  As such, a rating in excess of 
10 percent is not warranted at this time. 

As stated previously, the Court has also held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2003) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2003).  
See DeLuca supra.  The Board has considered the veteran's 
bilateral pes planus symptomatology as set forth above; 
however, a rating in excess of 10 percent is also not 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
Such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  At his personal hearing, the veteran asserted that 
his feet did not hinder his walking too much.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for 
bilateral pes planus, and the claim is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.


REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to a rating in excess 
of 20 percent for limitation of motion of the dorsal spine.

Service connection is in effect for disability of the dorsal 
spine.  The veteran's representative in his March 2004 Brief 
notes that the medical evidence of record is indicative of a 
severe disability of the lumbosacral spine with neurological 
impairment.  He asserts that it should be determined whether 
these symptoms are part and parcel of the veteran's service-
connected dorsal spine disability, and argues that the issue 
of entitlement to service connection and/or a separate 
evaluation for the lumbosacral spine with neurological 
impairment should be deemed inextricably intertwined with the 
issue of an increased evaluation for the veteran's dorsal 
spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board agrees and finds that this matter should 
be addressed on remand.

The veteran's representative also asserts that once the above 
matter has been addressed, the veteran's claim for an 
increased evaluation for his service-connected back 
disability should then be readjudicated in light of the 
recent changes to VA's Schedule for Rating Disabilities that 
pertain to the spine.  In this regard, the Board notes that 
the rating codes governing the evaluation of back 
disabilities have been changed, effective from September 26, 
2003.  See 68 Fed. Reg. 51454- 51458 (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Codes 5235 to 
5243, and Plate V).  The RO must consider the applicability 
of these new rating codes in the evaluation of the veteran's 
disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his dorsal spine disorder 
and to determine the relationship, if 
any, between the veteran's service-
connected dorsal spine disability and his 
nonservice-connected disability of the 
lumbosacral spine.  Any tests or 
procedures deemed necessary (including X-
rays) should be conducted.  The examiner 
should provide the range of motion of the 
spine in degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the spine 
under the latest rating criteria.  The 
examiner should also respond to the 
following:

(a).  Separately identify all disorders 
of the dorsal and lumbosacral spine;

(b).  If possible, distinguish the 
symptomatology attributable to the 
veteran's service-connected dorsal spine 
disability from that due to disability of 
the lumbosacral spine;

(c).  Indicate whether it is at least as 
likely as not that the veteran's 
lumbosacral spine disability is 
proximately due to or the result of his 
service-connected dorsal spine disorder, 
or if not, whether the lumbosacral spine 
disorder is permanently aggravated by the 
service-connected dorsal spine 
disability, or is otherwise related to 
the veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should adjudicate the claim 
for service connection for a lumbosacral 
spine disorder with neurological 
impairment.  If that decision is adverse 
to the veteran, he and his representative 
should be notified of the need to file a 
notice of disagreement if the veteran 
takes issue with the RO's decision.  If a 
notice of disagreement is filed, the 
veteran and his representative should be 
mailed a supplemental statement of the 
case, which should include a summary of 
all the pertinent evidence in the case, 
citation to pertinent law and 
regulations, a discussion of how the law 
and regulations affected the decision, 
and the reasons for the decision.  The 
veteran and his representative should be 
informed of the need to file a 
substantive appeal as to that decision, 
if the veteran wishes the Board to 
consider the matter.

3.  The RO should then review the 
veteran's claim for a rating in excess of 
20 percent for his service-connected 
dorsal spine disability, including all 
additional evidence that has been added 
to the record since issuance of the 
February 2003 supplemental statement of 
the case.  The veteran's dorsal spine 
disorder should also be reviewed under 
the former and revised applicable 
diagnostic code of 38 C.F.R. § 4.71a.  
See 68 Fed. Reg. 51454- 51458 (Aug. 27, 
2003) (codified as amended at 38 C.F.R. § 
4.71a, Codes 5235 to 5243, and Plate V).  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



